MEMORANDUM **
Kevin W. Daisey petitions pro se for review of the decision of the National Transportation Safety Board (“NTSB”) that it lacks jurisdiction over Daisey’s appeal from a decision of the Federal Aviation Administration (“FAA”). We have jurisdiction under 49 U.S.C § 1153(a). We review de novo the NTSB’s conclusions of law. Olsen v. National Transp. Safety Bd., 14 F.3d 471, 474 (9th Cir.1994). We deny the petition for review.
The NTSB correctly determined that it lacked jurisdiction over Daisey’s appeal of the FAA’s revocation and non-approval of check airman authority because check airmen serve under the Administrator’s delegated authority, which the Administrator may rescind “at any time for any reason.” 49 U.S.C. § 44702(d); cf. Adams v. FAA 1 F.3d 955, 956-57 (9th Cir.1993) (per cu-riam) (holding that this court lacked jurisdiction to review the FAA’s decision to not renew a pilot examiner designation); Greenwood v. FAA 28 F.3d 971, 974-75 (9th Cir.1994) (same).
Because Daisey has failed to show a liberty or property interest in check airman authority, we deny his due process claims. See Greenwood, 28 F.3d at 975-77.
We have reviewed and reject Daisey’s remaining contentions.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.